      3:09-cr-00288-MBS         Date Filed 08/23/21      Entry Number 169         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America            )
                                    ) Cr. No. 3:09-288
       vs.                          )
                                    )
Terrence D. McLamore,               )          ORDER
                                    )
                   Defendant.       )
____________________________________)

          This matter is before the court on Defendant Terrence D. McLamore’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which motion was filed on June 30

2021. Defendant asserts that he received an enhanced sentence under the Armed Career Criminal

Act of 180 months for a crime – attempted carjacking – that, under current law, would not subject

him to an enhanced sentence. See United States v. Taylor, 979 F.3d 203 (4th Cir. 2020)(holding that

certain crimes of violence, such as Hobbs Act robbery, federal bank robbery, and carjacking are not

crimes of violence under 18 U.S.C. § 924(c) because they can be committed without the use or

attempted use of physical force). Defendant argues that the sentencing disparity entitles him to

relief.

          The government filed a motion to stay and suspend briefing on July 19, 2021. The

government states that the United States Supreme Court has granted the government’s petition for

writ of certiorari with respect to Taylor. The government moves the court to hold Defendant’s

motion for compassionate release in abeyance pending a decision from the Court. Defendant filed

a response in opposition on July 26, 2021. Defendant contends that a stay would not serve the

interests of justice. Defendant states he has served eleven years in prison, in excess of the ten year

maximum sentence he would face under current law. Further, Defendant argues that Taylor is the
     3:09-cr-00288-MBS          Date Filed 08/23/21       Entry Number 169       Page 2 of 2




law in this Circuit and the mere granting of the government’s petition does not negate the holding

in Taylor.

       The court agrees with Defendant that Taylor is binding precedent that the court must follow.

As Defendant observes, numerous courts in this Circuit have granted relief pursuant to Taylor.

Granting a stay would deprive Defendant of the ability to seek the same relief when the law in this

Circuit has not changed. The government’s motion to stay and suspend briefing (ECF No. 167) is

denied. The government is directed to respond to Defendant’s motion for compassionate relief

within fourteen (14) days of the date of entry of this order.

       IT IS SO ORDERED.



                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge

Columbia, South Carolina

August 20, 2021




                                                  2
